Citation Nr: 0203270	
Decision Date: 04/10/02    Archive Date: 04/18/02

DOCKET NO.  97-05 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for heart disease with 
hypertension.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had recognized service as a guerrilla with the 
Armed Forces of the United States from January to July 1945.  

This appeal originally came before the Board of Veterans' 
Appeals (Board) on appeal of an April 1996 rating decision 
from the Manila, Philippines, Department of Veterans Affairs 
(VA) Regional Office (RO), which found that no new and 
material evidence had been submitted to warrant reopening the 
appellant's claim of entitlement to service connection for 
heart disease with hypertension.  The Board entered a 
decision in this case on September 11, 1997, denying the 
appeal.  

The appellant appealed to the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court").  In an 
Order, dated in November 1998, the Court vacated the Board's 
September 1997 decision and returned the case for 
consideration consistent with Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

In an April 1999 decision, the Board denied the appellant's 
claim for whether new and material evidence had been received 
to warrant reopening a claim of entitlement to service 
connection for heart disease with hypertension.  
Subsequently, the appellant appealed to the Court.  In March 
2001, the parties filed a Joint Motion to Vacate and Remand 
the Decision of the Board of Veterans' Appeals and for Stay 
of Proceedings (Joint Motion).  In an Order dated March 2001, 
the Court granted the Joint Motion, vacated the Board's April 
1999 decision, and remanded the case, pursuant to 38 U.S.C. 
§ 7252(a) (West 1991), for compliance with the directives 
stipulated in the Joint Motion.  Copies of the Court's Order 
and the Joint Motion have been placed in the claims file.

In a January 1998 rating action, the RO denied the 
appellant's claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  A timely Notice of 
Disagreement (NOD) was received in March 1998, and a 
Statement of the Case (SOC) was issued in April 2000.  
However, a substantive appeal (VA Form 9) was not received 
until April 2001.  To be considered timely, the substantive 
appeal must be filed within 60 days from the date that the RO 
mails the SOC to the appellant or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed.  38 U.S.C.A. § 
20.302(b).  Thus, as a timely substantive appeal was not 
received as to this matter, the claim of entitlement to 
service connection for PTSD is not before the Board for 
appellate consideration.  See 38 U.S.C.A. §§ 7104, 7105 (West 
1991); 38 C.F.R. §§ 20.202, 20.302 (2001).  


REMAND

In a January 1994 rating action, the RO denied the 
appellant's claim of entitlement to service connection for 
heart disease with hypertension.  In a correspondence from 
the RO to the appellant, dated January 25, 1994, the 
appellant was provided notice of the decision and his 
appellate rights.  The appellant responded by letter dated 
April 18, 1994.  At that time, he stated:

With reference to your letter of January 
25, 1994, relative to the denial of my 
claim for service-connected disability 
compensation, I respectfully request the 
reopening of my claim because new 
evidence will be submitted to strengthen 
my case.  

For clarification, may I be informed of 
the type or kind of evidences and 
testimonies that are admissible by your 
Office.  This information is necessary to 
save time and effort as I am yet going to 
the Philippines to secure these evidences 
and testimonies.  Will you favor me with 
a reply?

As soon as I have secured the said 
evidences and testimonies, I will request 
a hearing before regional office 
personnel and present evidence and 
argument and possibly bring some 
witnesses.  

Please bear with me as I am doing my best 
to comply with the requirements and 
regulations.  

In a correspondence from the RO to the appellant, dated in 
May 1994, the RO stated that they had received the 
appellant's April 1994 letter.  The RO further indicated that 
in order for a claim to be reopened, evidence received after 
the original decision had to be new and material.  

In an April 1996 rating action, the RO denied the appellant's 
claim of whether new and material evidence had been submitted 
to reopen the claim of entitlement to service connection for 
heart disease with hypertension.  As previously stated, the 
appellant subsequently filed a timely appeal and the Board 
entered a decision in this case on September 11, 1997, 
denying the appeal.  The appellant appealed to the Court, and 
in a November 1998 Order, the Court vacated the Board's 
September 1997 decision and returned the case for 
consideration consistent with Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  In an April 1999 decision, the Board 
denied the appellant's claim for whether new and material 
evidence had been received to warrant reopening a claim of 
entitlement to service connection for heart disease with 
hypertension.  Once again, the appellant appealed to the 
Court and in March 2001, the parties filed a Joint Motion.  
In an Order, dated March 2001, the Court granted the Joint 
Motion, vacated the Board's April 1999 decision, and remanded 
the case for compliance with the directives stipulated in the 
Joint Motion.

As set forth in the March 2001 Joint Motion, the parties 
stated that the Board had provided inadequate reasons or 
bases for its findings of fact regarding the finality of the 
January 1994 rating decision and that the Board did not 
address whether the January 1994 decision remained final in 
light of Hayre v. West, 188 F.3d 1327 (1999).  The parties 
indicated that in the appellant's April 1994 letter to the 
RO, the appellant asked that he be afforded a hearing before 
the RO personnel once he had obtained new evidence.  Despite 
his request, the RO did not afford the appellant an 
opportunity for a hearing before RO personnel.  A veteran had 
a due process right to such a hearing on any issue within the 
purview of 38 C.F.R. Chapter 3.  38 C.F.R. § 3.103(c).  The 
parties stated that insofar as the appellant had requested 
that he be allowed to appear at a hearing before RO personnel 
once he had obtained additional evidence, and he was not 
afforded that opportunity, it appeared that the appellant was 
not afforded his full due process rights.  The parties 
indicated that in cases of grave procedural error, the 
finality of an RO decision may be vitiated.  See Hayre, supra 
(finality of a rating action is vitiated when VA fails to 
meet its duty to assist).  Thus, the parties concluded that 
because the Board had not addressed whether or not the 
failure to provide the appellant with his requested hearing 
constituted a severe enough error to vitiate the finality of 
the January 1994 rating decision, a remand was required to 
allow the Board to address the finality of the January 1994 
rating decision in light of Hayre, supra.    

In the March 2001 Joint Motion, the parties also stated that 
a remand was required due to the recent enactment of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).  That statute substantially 
amended the provisions of chapter 51 of title 38, United 
States Code, concerning the assistance to be afforded 
claimants of veterans benefits, and concerning decisions on 
their claims.  The parties noted that the Board's decision 
was made on the basis of chapter 51's previous requirements.  
Therefore, a remand was required pursuant to Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (holding that where 
the law or regulation changes after a claim had been filed or 
reopened but before the administrative or judicial appeal 
process had been concluded, the version most favorable to the 
appellant should apply).    

In the instant case, the Board observes that the appellant's 
original claim for service connection for heart disease with 
hypertension was adjudicated in January 1994.  The appellant 
was subsequently provided notice of the decision and his 
appellate rights, and he responded by letter dated April 18, 
1994.  In regard to the appellant's April 1994 letter, it is 
the Board's determination that although the appellant 
requested "reopening" his claim, it is clear from the 
content of the letter that he was expressing his disagreement 
with the January 1994 decision.  In addition, the Board 
further observes that at the time the RO received the 
appellant's letter, in April 1994, the appellant's claim for 
service connection for heart disease with hypertension was 
open and pending, and the January 1994 decision was not yet 
final.  In this regard, the Board notes that a claimant has 
one year from the date of notification of a decision of the 
agency of original jurisdiction to file a notice of 
disagreement with the decision, and the decision becomes 
final if no NOD is filed within that time.  38 U.S.C.A. § 
7105(b) and (c) (West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 
(2001).  The Board recognizes that the RO did not accept the 
appellant's April 1994 letter as an NOD, and instead, sent 
him a correspondence in May 1994 regarding reopened claims 
and new and material evidence.  However, the Board will 
construe the appellant's letter as a valid notice of 
disagreement with respect to his claim of entitlement to 
service connection for heart disease with hypertension.  See 
38 C.F.R. § 20.201 (2001).  Moreover, in light of the 
acceptance of the appellant's April 1994 letter as a valid 
NOD to the January 1994 rating decision, it is the Board's 
determination that the January 1994 rating decision has not 
yet become final because the appellant's April 1994 letter 
was received within the one year appeal period.  The original 
claim thus remains in appellate status, and no new and 
material evidence is needed to reopen it.  38 U.S.C.A. § 
7105.  

In light of the above, given that the Board has construed the 
appellant's April 1994 letter as a notice of disagreement, 
the RO must then issue an appropriate statement of the case.  
As the RO has not yet issued a statement of the case 
encompassing the issue of entitlement to service connection 
for heart disease with hypertension, pursuant to caselaw, 
this matter should be remanded for appropriate action.  The 
Court has found that in such a situation where a veteran has 
filed a timely NOD, the appellate process has commenced and 
the veteran is entitled to a statement of the case on the 
issue.  Manlincon v. West, 12 Vet. App. 238 (1999).  
Accordingly, while the Board does not have jurisdiction to 
decide the claim for entitlement to service connection for 
heart disease with hypertension on the merits under the 
aforementioned guidance, that issue is to be remanded to the 
RO for additional action.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should issue the appellant a 
statement of the case with respect to his 
claim for service connection for heart 
disease with hypertension, to include 
notification of the need, and the 
appropriate time period, in which to file 
a substantive appeal to perfect his 
appeal on this issue.

2.  The appellant is hereby reminded that 
the Board will have jurisdiction to 
review the claim for service connection 
for heart disease with hypertension only 
if the appeal on this issue is timely 
perfected.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




